Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 39 is objected to for “wherein the hydrolyzed albumin proteins have an average molecular weight”. This phrase should include “globulin proteins” as well. According to the specification, both proteins are exposed to Alcalase 2.4L for producing yellow pea protein hydrolysate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-20 of U.S. Patent No. 10,143, 226. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 39-47 are drawn to hydrolyzed pea proteins wherein albumins and globulins are partially hydrolyzed and claims 11-20 of U.S. Patent No. 10,143, 226 are also dawn to partially hydrolyzed pea proteins. While claims 11-20 of U.S. Patent No. 10,143, 226 do not recite hydrolyzed albumin and globulin, since these proteins are natural components of yellow pea proteins, the hydrolyzed pea protein composition comprising hydrolyzed albumins and globulins, as presently claimed, would have been obvious over U.S. Patent No. 10,143, 226; due to the fact that albumins and globulins are natural components of pea proteins. When pea proteins are hydrolyzed as in the patent (‘226) composition, the albumin and globulin components will be obviously hydrolyzed.
Claims 48-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 10,143, 226 in view of Lau (US 2017/0347767; hereinafter R2)
. Although the claims at issue are not identical, they are not patentably distinct from each other; because instant claims 48-57 are drawn to beverage or foodstuffs that include hydrolyzed pea proteins as ingredients and the foodstuffs comprise yogurt with active cultures. However, claims 1-10 of U.S. Patent No. 10,143, 226 are also dawn to foodstuffs including hydrolyzed pea proteins as an ingredient. While U.S. Patent No. 10,143, 226 does not recite hydrolyzed albumin and globulin or their incorporation into a foodstuff e.g. yogurt, since these proteins are natural components of yellow pea proteins, the hydrolyzed pea albumin and globulins would have been obvious over U.S. Patent No. 10,143, 226 and their incorporation into yogurt with active cultures would have obvious over the teachings of Lau (US 2017/0347767), that discloses applications for pea protein in non-dairy yogurt comprising active cultures . Therefore, it would have been obvious to use pea protein hydrolysate, comprising hydrolyzed albumin and globulin pea proteins, in a food product e.g. non-dairy yogurt or beverages comprising pea protein. 


	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksen et al. (US 5,520,935; hereinafter R1).
Claim 39 is limited to a yellow pea protein composition comprising hydrolyzed albumin and globulin. PDCAAS of the protein composition is at least 0.98. The hydrolyzed pea proteins have a lower molecular weight compared to native proteins. 
Claim 39 - R1 clearly disclose a pea protein hydrolysate with high purity and good organoleptic qualities. (Abstract)
Claim 39 - R1 discloses that the “pea protein hydrolysate” is produced by hydrolyzing a “pea protein concentrate” or “pea protein isolate” using a protease. (col. 2, lines 1-12). The pea protein concentrate or pea protein isolate both have at least 70% protein as recited in instant claims 39, 43. 
Claim 44 - The pea protein hydrolysate has a high degree of hydrolysis while containing a low content of free amino acids. (col. 2, lines 58-65)
The pea protein hydrolysate is concentrated by ultrafiltration and nanofiltration. (Example 2)
Claim 48 - R1 discloses a soft drink comprising the pea protein hydrolysate. (Example 5)
Claim 53- R1 discloses the use of the pea protein hydrolysate as nutrient in soup. (Example 6)
Claims 40, 41, 42, 49, 50 - While R1 does not mention the nutritional characteristics of the inventive hydrolysate, however since the protein and the processing method of R1 is basically similar to the protein and the processing method of the instant specification, the hydrolysate of R1 will have the nutritional characteristics as presently claimed, e.g sulfur containing amino acids and PDCAAS.  
Claim 39 - In the alternative, it would have been obvious to hydrolyze a pea protein product, as motivated by R1, and determine the nutritional characteristics of the final product. In other words, the nutritional characteristics of the product recited in claim 39-42 are descriptions of a product which would have been obvious over the protein product and the processing method implemented by R1. Furthermore, since R1 discloses a pea protein hydrolysate and pea protein comprises albumin and globulin, R1’s pea protein hydrolysate would obviously have included hydrolyzed albumin and globulin proteins as presently claimed. Being hydrolyzed, the lower molecular weight albumin and globulin would have been obvious compared with native unhydrolyzed albumin and globulin.  

Claims 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935; hereinafter R1) in view of Lau (US 2017/0347767; hereinafter R2)
The disclosure of R1 is incorporated by reference as outlined above.
Claim 48 - While R1 discloses the use of pea protein hydrolysates in beverage and foods, R1 does not disclose food products comprising pea proteins and containing live yogurt cultures as recited in claim 53. 
Claim 53 - R2 discloses non-dairy yogurt products comprising pea proteins [0028] and live active yogurt culture [0038].
Therefore, it would have been obvious to one of ordinary skill in the art; to produce food products comprising pea protein and active yogurt cultures. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the claimed food products, including non-dairy yogurt comprising pea protein and live yogurt cultures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791